GARRETT, Judge.
This is an appeal of a partial summary judgment finding the appellant had assaulted and battered the appellee.
We reverse. The burden is upon the moving party to disprove any affirmative defense before summary judgment can be entered. Bengyak v. Rosin, 437 So.2d 220 (Fla. 4th DCA 1983). This was not done. Whether the appellant acted in self-defense remains an issue which precludes the entry of summary judgment.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT HEREWITH.
HERSEY, C.J., and GLICKSTEIN, J., concur.